                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

JAKE BRADLEY MCLEMORE,                       §
TDCJ No. 1992446,                            §
                                             §
         Petitioner,                         §
                                             §
v.                                           §    Civil Action No. 7:19-cv-00046-M-BP
                                             §
LORIE DAVIS, Director,                       §
Texas Department of Criminal Justice,        §
Correctional Institutions Division,          §
                                             §
         Respondent.                         §

               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. McLemore filed objections on December 10, 2019. The District Court reviewed the

proposed Findings, Conclusions, and Recommendation de novo. Finding no error, the Court

ACCEPTS the Findings, Conclusions, and Recommendation of the United States Magistrate

Judge.

         It is therefore ORDERED that the Petition for Habeas Corpus, ECF No. 1, is DISMISSED

with prejudice as time-barred, and the Motion to Stay Petition for Writ of Habeas Corpus, ECF

No. 2, and the Motion to Proceed on § 2254 Application, ECF No. 8, are DENIED as moot.

         SO ORDERED this 11th day of December, 2019.
